Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 08/03/2022 (items A8-A15) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, 12-15, 19-20 of instant application 17/879896 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 7-10, 12-14 of U.S. Patent No. 11481973. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of instant application 17/879896 is anticipated by claim 2 of U.S. Patent No. 11481973 because claim 2 of U.S. Patent No. 11481973 inherits limitations of claim 1 of U.S. Patent No. 11481973 disclose the limitations of claim 1 of the instant application. Similar, claim 8 of instant application 17/879896 is anticipated by claim 7 of U.S. Patent No. 11481973 because claim 7 of U.S. Patent No. 11481973 inherits limitations of claim 6 of U.S. Patent No. 11481973 disclose the limitations of claim 8 of the instant application. Claim 15 of instant application 17/879896 is anticipated by claim 12 of U.S. Patent No. 11481973 because claim 12 of U.S. Patent No. 11481973 inherits limitations of claim 11 of U.S. Patent No. 11481973 disclose the limitations of claim 15 of the instant application. The instant application  claim is broader in every aspect than U.S. Patent No. 11481973 and therefore an obvious variant thereof.
 Claim 5-7, 12-14, 19 and 20 of instant application 17/879896 and claims 3-5, 8-10, 13-14 of U.S. Patent No. 11481973 are either identical or contains slightly different stylistic changes.
A chart showing the similar between instant application 17/879896 and U.S. Patent No. 11481973

Application No. 17879896
Patent No.11481973
Claim 1
A method for segmenting a three-dimensional object, the method comprising:

 obtaining, by a device comprising a memory storing instructions and a processor in communication with the memory, a point cloud of a three-dimensional object; 
determining, by the device, three scaling directions of the point cloud; scaling, by the device, positions of points in the point cloud along the three scaling directions to obtain a scaled point cloud, so that the scaled point cloud has the same magnitude in term of size in the three scaling directions, by: using, by the device, the three scaling directions as coordinate axes to establish a coordinate system; transforming, by the device, coordinates of the points in the point cloud into coordinates in the coordinate system; separately determining, by the device, a maximum value and a minimum value of the points in the point cloud in the coordinate axes in the coordinate system; and normalizing, by the device, coordinate values of the points in the point cloud based on the maximum value and the minimum value to obtain the scaled point cloud; and segmenting, by the device, the three-dimensional object based on the scaled point cloud to obtain a segmentation result. 









 
Claim 1 and claim 2
A method for segmenting a three-dimensional object, the method comprising: 
obtaining, by a device comprising a memory storing instructions and a processor in communication with the memory, a point cloud of a three-dimensional object;
 determining, by the device, three scaling directions of the point cloud by: performing, by the device, three-dimensional elliptic fitting on the point cloud, using, by the device, three axes of a fitted ellipsoid as coordinate axes to establish a first coordinate system, determining, by the device, a minimum circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the first coordinate system by: obtaining, by the device, a minimum circumscribed cuboid of the point cloud by performing rotation scale clamping on projections of the point cloud in coordinate axis planes, and obtaining, by the device, the minimum circumscribed parallelepiped by adjusting edges of the minimum circumscribed cuboid, a volume of the minimum circumscribed parallelepiped being less than a volume of the minimum circumscribed cuboid, and using, by the device, directions respectively perpendicular to three adjacent planes of the minimum circumscribed parallelepiped as the three scaling directions; scaling, by the device, positions of points in the point cloud along the three scaling directions to obtain a scaled point cloud, so that the scaled point cloud has the same magnitude in term of size in the three scaling directions; and segmenting, by the device, the three-dimensional object based on the scaled point cloud to obtain a segmentation result.
Claim 2
The method according to claim 1, wherein the scaling the positions of the point cloud along the three scaling directions to obtain the scaled point cloud comprises: using, by the device, the three scaling directions as coordinate axes to establish a second coordinate system; transforming, by the device, coordinates of the points in the point cloud into coordinates in the second coordinate system; separately determining, by the device, a maximum value and a minimum value of the points in the point cloud in the coordinate axes in the second coordinate system; and normalizing, by the device, coordinate values of the points in the point cloud based on the maximum value and the minimum value to obtain the scaled point cloud.
Claim 5
The method according to claim 1, wherein the segmenting the three-dimensional object based on the scaled point cloud to obtain the segmentation result comprises: determining, by the device, based on the scaled point cloud, a plurality of model patches for reconstructing an outer surface of the three-dimensional object; clustering, by the device, the plurality of model patches into a plurality of patch groups based on a similarity relationship between the model patches; and determining, by the device, a maximum set of patch groups that are adjacent and are convex sets, and using the maximum set of patch groups as a segmentation part of the three-dimensional object

Claim 3
 The method according to claim 1, wherein the segmenting the three-dimensional object based on the scaled point cloud to obtain the segmentation result comprises: determining, by the device, based on the scaled point cloud, a plurality of model patches for reconstructing an outer surface of the three-dimensional object; clustering, by the device, the plurality of model patches into a plurality of patch groups based on a similarity relationship between the model patches; and determining, by the device, a maximum set of patch groups that are adjacent and are convex sets, and using the maximum set of patch groups as a segmentation part of the three-dimensional object.
Claim 6
 The method according to claim 5, wherein the determining, based on the scaled point cloud, the plurality of model patches for reconstructing the outer surface of the three-dimensional object comprises: cutting, by the device, the point cloud by using a plurality of first cubes of equal size; replacing, by the device, all points in the point cloud with endpoints of the first cubes, and obtaining an updated point cloud; cutting, by the device, the updated point cloud by using a plurality of second cubes of equal size, a volume of a second cube in the second cubes being greater than a volume of a first cube in the first cubes; and determining, by the device, corresponding model patches based on a point intersecting relationship of the second cubes and the updated point cloud.
Claim 4
The method according to claim 3, wherein the determining, based on the scaled point cloud, the plurality of model patches for reconstructing the outer surface of the three-dimensional object comprises: cutting, by the device, the point cloud by using a plurality of first cubes of equal size; replacing, by the device, all points in the point cloud with endpoints of the first cubes, and obtaining an updated point cloud; cutting, by the device, the updated point cloud by using a plurality of second cubes of equal size, a volume of a second cube in the second cubes being greater than a volume of a first cube in the first cubes; and determining, by the device, corresponding model patches based on a point intersecting relationship of the second cubes and the updated point cloud.
Claim 7
The method according to claim 5, wherein, after the determining the plurality of model patches for reconstructing the outer surface of the three-dimensional object, the method further comprises: adding, by the device, adjustment points on each model patch; and generating, by the device, a new model patch based on the added adjustment points.
Claim 5
The method according to claim 3, wherein, after the determining the plurality of model patches for reconstructing the outer surface of the three-dimensional object, the method further comprises: adding, by the device, adjustment points on each model patch; and generating, by the device, a new model patch based on the added adjustment points.
Claim 8
A device for segmenting a three-dimensional object, the device comprising: a memory storing instructions; and a processor in communication with the memory, wherein, when the processor executes the instructions, the processor is configured to cause the device to: obtain a point cloud of a three-dimensional object, determine three scaling directions of the point cloud, scale positions of points in the point cloud along the three scaling directions to obtain a scaled point cloud, so that the scaled point cloud has the same magnitude in term of size in the three scaling directions, by: using the three scaling directions as coordinate axes to establish a coordinate system; transforming coordinates of the points in the point cloud into coordinates in the coordinate system; separately determining a maximum value and a minimum value of the points in the point cloud in the coordinate axes in the coordinate system; and normalizing coordinate values of the points in the point cloud based on the maximum value and the minimum value to obtain the scaled point cloud; and segment the three-dimensional object based on the scaled point cloud to obtain a segmentation result.
Claim 6 and claim 7
A device for segmenting a three-dimensional object, the device comprising: a memory storing instructions; and a processor in communication with the memory, wherein, when the processor executes the instructions, the processor is configured to cause the device to: obtain a point cloud of a three-dimensional object, determine three scaling directions of the point cloud by: performing three-dimensional elliptic fitting on the point cloud, using three axes of a fitted ellipsoid as coordinate axes to establish a first coordinate system, determining a minimum circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the first coordinate system by: obtaining a minimum circumscribed cuboid of the point cloud by performing rotation scale clamping on projections of the point cloud in coordinate axis planes, and obtaining the minimum circumscribed parallelepiped by adjusting edges of the minimum circumscribed cuboid, a volume of the minimum circumscribed parallelepiped being less than a volume of the minimum circumscribed cuboid, and using directions respectively perpendicular to three adjacent planes of the minimum circumscribed parallelepiped as the three scaling directions, scale positions of points in the point cloud along the three scaling directions to obtain a scaled point cloud, so that the scaled point cloud has the same magnitude in term of size in the three scaling directions, and segment the three-dimensional object based on the scaled point cloud to obtain a segmentation result.
Claim 7 
The device according to claim 6, wherein, when the processor is configured to cause the device to scale the positions of the point cloud along the three scaling directions to obtain the scaled point cloud, the processor is configured to cause the device to: use the three scaling directions as coordinate axes to establish a second coordinate system; transform coordinates of the points in the point cloud into coordinates in the second coordinate system; separately determine a maximum value and a minimum value of the points in the point cloud in the coordinate axes in the second coordinate system; and normalize coordinate values of the points in the point cloud based on the maximum value and the minimum value to obtain the scaled point cloud.

Claim 12
The device according to claim 8, wherein, when the processor is configured to cause the device to segment the three-dimensional object based on the scaled point cloud to obtain the segmentation result, the processor is configured to cause the device to: determine, based on the scaled point cloud, a plurality of model patches for reconstructing an outer surface of the three-dimensional object; cluster the plurality of model patches into a plurality of patch groups based on a similarity relationship between the model patches; and determine a maximum set of patch groups that are adjacent and are convex sets, and use the maximum set of patch groups as a segmentation part of the three-dimensional object.
Claim 8
The device according to claim 6, wherein, when the processor is configured to cause the device to segment the three-dimensional object based on the scaled point cloud to obtain the segmentation result, the processor is configured to cause the device to: determine, based on the scaled point cloud, a plurality of model patches for reconstructing an outer surface of the three-dimensional object; cluster the plurality of model patches into a plurality of patch groups based on a similarity relationship between the model patches; and determine a maximum set of patch groups that are adjacent and are convex sets, and use the maximum set of patch groups as a segmentation part of the three-dimensional object.
Claim 13
The device according to claim 12, wherein, when the processor is configured to cause the device to determine, based on the scaled point cloud, the plurality of model patches for reconstructing the outer surface of the three-dimensional object, the processor is configured to cause the device to: cut the point cloud by using a plurality of first cubes of equal size; replace all points in the point cloud with endpoints of the first cubes, and obtain an updated point cloud; cut the updated point cloud by using a plurality of second cubes of equal size, a volume of a second cube in the second cubes being greater than a volume of a first cube in the first cubes; and determine corresponding model patches based on a point intersecting relationship of the second cubes and the updated point cloud.

Claim 9
The device according to claim 8, wherein, when the processor is configured to cause the device to determine, based on the scaled point cloud, the plurality of model patches for reconstructing the outer surface of the three-dimensional object, the processor is configured to cause the device to: cut the point cloud by using a plurality of first cubes of equal size; replace all points in the point cloud with endpoints of the first cubes, and obtain an updated point cloud; cut the updated point cloud by using a plurality of second cubes of equal size, a volume of a second cube in the second cubes being greater than a volume of a first cube in the first cubes; and determine corresponding model patches based on a point intersecting relationship of the second cubes and the updated point cloud.
Claim 14
The device according to claim 12, wherein, after the processor is configured to cause the device to determine the plurality of model patches for reconstructing the outer surface of the three-dimensional object, the processor is configured to cause the device to: add adjustment points on each model patch; and generate a new model patch based on the added adjustment points.
Claim 10
The device according to claim 8, wherein, after the processor is configured to cause the device to determine the plurality of model patches for reconstructing the outer surface of the three-dimensional object, the processor is configured to cause the device to: add adjustment points on each model patch; and generate a new model patch based on the added adjustment points.
Claim 15
A non-transitory computer readable storage medium storing computer readable instructions, wherein, the computer readable instructions, when executed by a processor, are configured to cause the processor to perform: obtaining a point cloud of a three-dimensional object; determining three scaling directions of the point cloud; scaling positions of points in the point cloud along the three scaling directions to obtain a scaled point cloud, so that the scaled point cloud has the same magnitude in term of size in the three scaling directions, by: using the three scaling directions as coordinate axes to establish a coordinate system; transforming coordinates of the points in the point cloud into coordinates in the coordinate system; separately determining a maximum value and a minimum value of the points in the point cloud in the coordinate axes in the coordinate system; and normalizing coordinate values of the points in the point cloud based on the maximum value and the minimum value to obtain the scaled point cloud; and segmenting the three-dimensional object based on the scaled point cloud to obtain a segmentation result.
Claim 11 and claim 12
A non-transitory computer readable storage medium storing computer readable instructions, wherein, the computer readable instructions, when executed by a processor, are configured to cause the processor to perform: obtaining a point cloud of a three-dimensional object; determining three scaling directions of the point cloud by: performing three-dimensional elliptic fitting on the point cloud, using three axes of a fitted ellipsoid as coordinate axes to establish a first coordinate system, determining a minimum circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the first coordinate system by: obtaining a minimum circumscribed cuboid of the point cloud by performing rotation scale clamping on projections of the point cloud in coordinate axis planes, and obtaining the minimum circumscribed parallelepiped by adjusting edges of the minimum circumscribed cuboid, a volume of the minimum circumscribed parallelepiped being less than a volume of the minimum circumscribed cuboid, and using directions respectively perpendicular to three adjacent planes of the minimum circumscribed parallelepiped as the three scaling directions; scaling positions of points in the point cloud along the three scaling directions to obtain a scaled point cloud, so that the scaled point cloud has the same magnitude in term of size in the three scaling directions; and segmenting the three-dimensional object based on the scaled point cloud to obtain a segmentation result.
Claim 12
The non-transitory computer readable storage medium according to claim 11, wherein, when the computer readable instructions are configured to cause the processor to perform scaling the positions of the point cloud along the three scaling directions to obtain the scaled point cloud, the computer readable instructions are configured to cause the processor to perform: using the three scaling directions as coordinate axes to establish a second coordinate system; transforming coordinates of the points in the point cloud into coordinates in the second coordinate system; separately determining a maximum value and a minimum value of the points in the point cloud in the coordinate axes in the second coordinate system; and normalizing coordinate values of the points in the point cloud based on the maximum value and the minimum value to obtain the scaled point cloud.
Claim 19
The non-transitory computer readable storage medium according to claim 15, wherein, when the computer readable instructions are configured to cause the processor to perform segmenting the three-dimensional object based on the scaled point cloud to obtain the segmentation result, the computer readable instructions are configured to cause the processor to perform: determining, based on the scaled point cloud, a plurality of model patches for reconstructing an outer surface of the three-dimensional object; clustering the plurality of model patches into a plurality of patch groups based on a similarity relationship between the model patches; and determining a maximum set of patch groups that are adjacent and are convex sets, and using the maximum set of patch groups as a segmentation part of the three-dimensional object
Claim 13
The non-transitory computer readable storage medium according to claim 11, wherein, when the computer readable instructions are configured to cause the processor to perform segmenting the three-dimensional object based on the scaled point cloud to obtain the segmentation result, the computer readable instructions are configured to cause the processor to perform: determining, based on the scaled point cloud, a plurality of model patches for reconstructing an outer surface of the three-dimensional object; clustering the plurality of model patches into a plurality of patch groups based on a similarity relationship between the model patches; and determining a maximum set of patch groups that are adjacent and are convex sets, and using the maximum set of patch groups as a segmentation part of the three-dimensional object.
Claim 20
The non-transitory computer readable storage medium according to claim 19, wherein, when the computer readable instructions are configured to cause the processor to perform determining, based on the scaled point cloud, the plurality of model patches for reconstructing the outer surface of the three-dimensional object, the computer readable instructions are configured to cause the processor to perform: cutting the point cloud by using a plurality of first cubes of equal size; replacing all points in the point cloud with endpoints of the first cubes, and obtaining an updated point cloud; cutting the updated point cloud by using a plurality of second cubes of equal size, a volume of a second cube in the second cubes being greater than a volume of a first cube in the first cubes; and determining corresponding model patches based on a point intersecting relationship of the second cubes and the updated
Claim 14
The non-transitory computer readable storage medium according to claim 13, wherein, when the computer readable instructions are configured to cause the processor to perform determining, based on the scaled point cloud, the plurality of model patches for reconstructing the outer surface of the three-dimensional object, the computer readable instructions are configured to cause the processor to perform: cutting the point cloud by using a plurality of first cubes of equal size; replacing all points in the point cloud with endpoints of the first cubes, and obtaining an updated point cloud; cutting the updated point cloud by using a plurality of second cubes of equal size, a volume of a second cube in the second cubes being greater than a volume of a first cube in the first cubes; and determining corresponding model patches based on a point intersecting relationship of the second cubes and the updated point cloud.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al, IDS, U.S Patent Application Publication No. 20190087979 (“Mammou”)  in view of Budagavi et al, IDS, U.S Patent Application Publication No. 20190139266 (“Budagavi”) further in view of Corral-Soto et al, U.S Patent Application Publication No. 20200151512 (“Corral-Soto)
Regarding independent claim 1, Mammou teaches a method for segmenting a three-dimensional object (Fig.3A, the method comprising:
obtaining, by a device comprising a memory storing instructions and a processor in communication with the memory, a point cloud of a three-dimensional object (¶0003 “.. Points captured by such sensors may make up a "point cloud" comprising a set of points each having associated spatial information and one or more associated attributes. In some circumstances, a point cloud may include thousands of points, hundreds of thousands of points, millions of points, or even more points. Also, in some circumstances, point clouds may be generated, for example in software, as opposed to being captured by one or more sensors. In either case, such point clouds may include large amounts of data and may be costly and time-consuming to store and transmit.”; ¶0105 as shown in Fig.3A “FIG. 3A illustrates an example segmentation process for determining patches for a point cloud, according to some embodiments.”);
obtain a scaled point cloud, so that the scaled point cloud has the same magnitude in term of size in the three scaling directions (¶0330 “FIG. 5D illustrates rescaling from the perspective of a decoder, according to some embodiments. In some embodiments, a decoder, such as decoder 550, may receive a bit stream, such as bit stream 516. The decoder may decode the video encoded bit stream to generate one or more video image frames, such as image frame 518. The decoder may further upscale the image frame 518 to generate an upscaled image frame 520. The decoder may then use a patch projection method, as described above, to generate a reconstructed point cloud 522 from the patch information included in the upscaled image frame 520. The decoder may also perform scaling in the 3D point cloud domain to scale up the reconstructed point cloud 522 to a similar size as the original point cloud. This process may result in an upscaled reconstructed point cloud 524.; ¶0342] In particular, with the scheme described above we know the scaling factors, if any, that were applied to the point cloud signal in 3D space to change its resolution. Essentially the point cloud scene/object that is being represented would change from resolution W.sub.3D.times.H.sub.3D.times.D.sub.3D to (s.sub.x.times.W.sub.3D).times.(s.sub.y.times.H.sub.3D).times.(s.sub.z.ti- mes.D.sub.3D). Then this rescaled object would be projected using the patch approach specified above into a variety of sub videos, e.g. occupancy, geometry and attribute sub videos, each of a nominal resolution of W.sub.N.times.H.sub.N. The nominal resolution may be currently specified in the group of frames header syntax of the MPEG PCC TMC2 draft (v1.2), using the syntax elements frame width and frame_height. The scaling factors may be added into this syntax.); by: transforming, by the device, coordinates of the points in the point cloud into coordinates in the coordinate system (¶0148 “Also, a projection-based transformation that maps 3D points to 2D pixels could be generalized to support arbitrary 3D to 2D mapping as follows:Store the 3D to 2D transform parameters or the pixel coordinates associated with each pointStore X, Y, Z coordinates in the geometry images instead of or in addition to the depth information”; ¶0226 “Non-orthogonal projections can be used to indicate a ROI of a point cloud at a patch level. For example, x, y, and z are coordinates of a point in a patch of a point cloud, the xs, ys, and zs are the coordinates of the scaled point cloud patch input into the encoder, such as the encoder 500 of FIG. 5A. The scaled point cloud is in the x coordinate is represented as ‘xs=(x+offset_x)*scale_factor_x.’ The scaled point cloud is in the y coordinate is represented as ‘ys=(y+offset_y)*scale_factor_y.’ The scaled point cloud is in the z coordinate is represented as ‘zs=(z+offset_z)*scale_factor_z’. If xr, yr, and zr are the coordinates at the reconstructed patch of the point cloud at the output of a decoder, such as the decoder 550 of FIG. 5B, and xo, yo, and zo are the coordinates of a point of the final scaled output in the patch, then the output of each point is represented by equation 4 below) and 
segmenting, by the device, the three-dimensional object based on the scaled point cloud to obtain a segmentation result (¶0105 “FIG. 3A illustrates an example segmentation process for determining patches for a point cloud, according to some embodiments. The segmentation process as described in FIG. 3A may be performed by a decomposition into patches module, such as decomposition into patches module 206. A segmentation process may decompose a point cloud into a minimum number of patches (e.g., a contiguous subset of the surface described by the point cloud), while making sure that the respective patches may be represented by a depth field with respect to a patch plane. This may be done without a significant loss of shape information”) Mammou is understood to be silent on the remaining limitations of claim 1.
 In the same field of endeavor Budagavi teaches obtaining, by a device comprising a memory storing instructions and a processor in communication with the memory, a point cloud of a three-dimensional object (¶0032 “Generally, a point cloud is a collection of data points defined by a coordinate system. For example, in a 3-D Cartesian Coordinate System, each point of a point cloud is identified by three coordinates, that of X, Y, and Z. When each point is identified by the three coordinates, a precise location in 3-D environment or space is identified, relative to an origin point. The origin point is a location where the X, Y, and Z axes intersect. The points of a point cloud often represent the external surface of the object. Each point of a point cloud is defined by attributes such as a geometric position of each point within the three coordinates and a texture such as color, intensity, normal, reflectance, and the like.”);
determining, by the device, three scaling directions of the point cloud (¶0226 “Non-orthogonal projections can be used to indicate a ROI of a point cloud at a patch level. For example, x, y, and z are coordinates of a point in a patch of a point cloud, the xs, ys, and zs are the coordinates of the scaled point cloud patch input into the encoder, such as the encoder 500 of FIG. 5A. The scaled point cloud is in the x coordinate is represented as `xs=(x+offset_x)*scale_factor_x.` The scaled point cloud is in the y coordinate is represented as `ys=(y+offset_y)*scale_factor_y.` The scaled point cloud is in the z coordinate is represented as `zs=(z+offset_z)*scale_factor_z`. If xr, yr, and zr are the coordinates at the reconstructed patch of the point cloud at the output of a decoder, such as the decoder 550 of FIG. 5B, and xo, yo, and zo are the coordinates of a point of the final scaled output in the patch, then the output of each point is represented by equation 4 below.”);
scaling, by the device, positions of points in the point cloud along the three scaling directions to obtain a scaled point cloud, so that the scaled point cloud has the same magnitude in term of size in the three scaling directions (¶0168] In certain embodiments, scale factors are encoded as metadata and transmitted to a receiver that includes a decoder (such as the decoder 550). The one or more scale factors can be transmitted to the decoder without losing generality. In certain embodiments, the scale factors can have the same value for all coordinates. For example, the scale factor for the x-coordinate is the same as the scale factor for the y-coordinate, which is the same as the scale factor for the z-coordinate” ), by: 
using, by the device, the three scaling directions as coordinate axes to establish a coordinate system (¶0091 “In certain embodiments, the patch generator 504 projects and maps the points of the point cloud onto 2-D frames via a one-to-one mapping. The patch generator 504 can project and map the points of the point onto 2-D frames by projecting the points onto different planes. In certain embodiments, projecting and mapping the points of a point cloud onto 2-D frames can be based on a raster scan mapping, mapping based on the X geometric coordinate, mapping based on the Y geometric coordinate, mapping based on the Z geometric coordinate, mapping based on color, mapping based on normal direction, and the like.”; ¶0093 “In certain embodiments, the metadata for scale can be represented based on geometric coordinates, ‘x,’ ‘y,’ and ‘z.’ For example, with respect to the x-coordinate, the metadata can be represented as ‘scale_metadata_on_axis_x.’ With respect to the y-coordinate, the metadata can be represented as ‘scale_metadata_on_axis_y.’ Similarly, with respect to the z-coordinate, the metadata can be represented as ‘scale_metadata_on_axis_z.’ In certain embodiments, the points in a point cloud include integer coordinates that are converted to actual physical coordinates using scale”); 
transforming, by the device, coordinates of the points in the point cloud into coordinates in the coordinate system (¶0095] In certain embodiments, the metadata for rotation can be represented based on geometric coordinates, ‘x,’ ‘y,’ and ‘z.’ For example, with respect to regarding the x-coordinate, the metadata can be represented as ‘rotation_metadata_on_axis_x.’ With respect to the y-coordinate the metadata can be represented as ‘rotation_metadata_on_axis_y.’ Similarly, with respect to the z-coordinate the metadata can be represented as ‘rotation_metadata_on_axis_z.’ In certain embodiments, the points in a point cloud include integer coordinates that are converted to actual physical coordinates using rotation. It is noted that in certain embodiments, the points in a point cloud include integer coordinates that are converted to actual physical coordinates using scale, offset and rotation.” ¶0172-0173 “ Equation 3, above, illustrates an example matrix of applying a scaling factor in a non-orthogonal transform. The point identified by the coordinate (xn, yn, zn) represent the X, Y, and Z coordinates of the point ‘n’ of the 3-D point cloud 502 in 3-D space. The corresponding projected values are indicated by (x′n, y′n, z′n). Therefore x′n=g(y′n, z′n) indicates the geometry coordinate information as encoded in a frame, such as the geometry frames 514. It is noted, that projections on other planes such as z′n=g(x′n, y′n) or y′n=g(x′n, z′n). The decoder (such as the decoder 550, discussed in greater detail below) extracts from the video frame to obtain the (xn, yn, zn) coordinates of the point in 3-D space. In certain embodiments, a matrix, similar to that of equation 3, can be used to apply the metadata to a certain portion of the point cloud. For example, the scaling metadata can be applied to one portion of the point cloud, but not the entirety of the point cloud. [0173] In certain embodiments, the point attribute information is stored in a co-located location. The co-located location corresponds to the projection location of the geometry coordinates in another video frame. For example, the color coordinate that corresponds to the point (xn, yn, zn) can be stored in a frame f, when x′n=g(y′n, z′n). For instance, the red component of the point in the point cloud can be represented by f(y′n, z′n, 1). Similarly, the blue component of the point in the point cloud can be represented by f(y′n, z′n, 2), and the green component of the point in the point cloud can be represented by f(y′n, z′n, 3). In certain embodiments, the point attribute information is stored with a spatial offset in the same frame, such as one of the geometry frames 514.”); and
 normalizing, by the device, coordinate values of the points in the point cloud to obtain the scaled point cloud (¶0193] FIGS. 7A through 10B, discussed in greater detail below, illustrate modifying a 3-D point cloud using the metadata such as scale, offset, rotation, point size and point shape. Non-orthogonal projections can adjust the scale of a 3-D point cloud, to indicate a ROI, progressive coding, and manipulating a sparse point cloud. For example, scale and offset can normalize a 3-D point cloud (similar to the point cloud 405 of FIG. 4, the mesh 410 of FIG. 4, the 3-D point cloud 502 of FIGS. 5A and 5B, and the 3-D point cloud 610 of FIG. 6A) to a voxelized grid. After receiving a compressed bitstream, a decoder such as the decoder 550 of FIG. 5B, decompresses the received bitstream. The point cloud can be scaled back to the original coordinates if the global scale and offset metadata is made available to the decoder.”)
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of performs 3D scaling of the point cloud  in the point cloud domain and segmentation process of Mammou with determining three scaling directions of point cloud as seen in Budagavi because this modification would provide the scaled point cloud in the x,y,z coordinates (¶0226 of Budagavi). Mammou and Budagavi are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Corral-Soto teaches separately determining, by the device, a maximum value and a minimum value of the points in the point cloud in the coordinate axes in the coordinate system; and normalizing, by the device, coordinate values of the points in the point cloud based on the maximum value and the minimum value to obtain the scaled point cloud (0071] After projection has been completed, optionally, at 308, the data points of the 3D data that have been encoded into the 2D arrays may be adjusted (e.g., shifted, scaled, normalized and/or quantized) according to one or more predefined parameters. The predefined parameters for adjusting the data points of the 3D data may include the virtual camera parameters, as well as other parameters. Adjusting the data points of the 3D data in this way may help to ensure the values contained in the encoded arrays match the format for a 2D image, which might be required for input to a 2D computer vision system. For example, typical 2D image data may contain integer values in the range of [0, 255], whereas typical data points in the 3D data 402 received from a sensor, such as the LIDAR unit 114, may contain values in the range of [−400, 400]. Adjusting the encoded data points of the 3D data may thus involve shifting and scaling the data points of the 3D data to match the range of values for typical 2D image data. If the virtual camera parameters define a ROI with maximum and minimum values for each of the x, y and z coordinates, then adjusting the encoded 3D data may include restricting the encoded 3D data to be a subset within the defined ranges of the ROI, and normalizing the subset of data according to the defined ranges. Adjusting the encoded 3D data may also include quantization, for example in cases where scaling the data points of the 3D data results in non-integer values. The following equations provide an example of how x, y and z coordinates (x1, y1, z1) of a given data point of the 3D data may be shifted, scaled, normalized and quantized:…. Where….are the adjusted values after being scaled to the range [0, 255]; normalized to the ranges [Xmin, Xmax], [Ymin, Ymax] and [Zmin, Zmax] for x, y and z values, respectively; and quantized by rounding to the nearest integer.”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of performs 3D scaling of the point cloud  in the point cloud domain and segmentation process of Mammou and determining three scaling directions of point cloud of Budagavi with normalizing x, y and z coordinates (x1, y1, z1) of a given data point of the 3D data as seen in Corral-Soto because this modification would adjust the 3D data according to one or more predefined parameters to generate a set of adjusted 3D data (¶0007 of Corral-Soto)
Thus, the combination of Mammou, Budagavi and Corral-Soto teaches a method for segmenting a three-dimensional object, the method comprising: obtaining, by a device comprising a memory storing instructions and a processor in communication with the memory, a point cloud of a three-dimensional object; determining, by the device, three scaling directions of the point cloud; scaling, by the device, positions of points in the point cloud along the three scaling directions to obtain a scaled point cloud, so that the scaled point cloud has the same magnitude in term of size in the three scaling directions, by: using, by the device, the three scaling directions as coordinate axes to establish a coordinate system; transforming, by the device, coordinates of the points in the point cloud into coordinates in the coordinate system; separately determining, by the device, a maximum value and a minimum value of the points in the point cloud in the coordinate axes in the coordinate system; and normalizing, by the device, coordinate values of the points in the point cloud based on the maximum value and the minimum value to obtain the scaled point cloud; and segmenting, by the device, the three-dimensional object based on the scaled point cloud to obtain a segmentation result.
2. Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al, IDS, U.S Patent Application Publication No. 20190087979 (“Mammou”)  in view of Budagavi et al, IDS, U.S Patent Application Publication No. 20190139266 (“Budagavi”) further in view of Corral-Soto et al, U.S Patent Application Publication No. 20200151512 (“Corral-Soto) further in view of Hou et al, U.S Patent Application Publication No. 20190069000 (“Hou”)
Regarding claim 2, Mammou, Budagavi and Corral-Soto teach the non-transitory computer readable storage medium according to claim 15, wherein: the coordinate values of the points are normalized to values between -1 and 1, inclusive (¶0071 of Corral-Soto “After projection has been completed, optionally, at 308, the data points of the 3D data that have been encoded into the 2D arrays may be adjusted (e.g., shifted, scaled, normalized and/or quantized) according to one or more predefined parameters. The predefined parameters for adjusting the data points of the 3D data may include the virtual camera parameters, as well as other parameters. Adjusting the data points of the 3D data in this way may help to ensure the values contained in the encoded arrays match the format for a 2D image, which might be required for input to a 2D computer vision system. For example, typical 2D image data may contain integer values in the range of [0, 255], whereas typical data points in the 3D data 402 received from a sensor, such as the LIDAR unit 114, may contain values in the range of [−400, 400]. Adjusting the encoded data points of the 3D data may thus involve shifting and scaling the data points of the 3D data to match the range of values for typical 2D image data. If the virtual camera parameters define a ROI with maximum and minimum values for each of the x, y and z coordinates, then adjusting the encoded 3D data may include restricting the encoded 3D data to be a subset within the defined ranges of the ROI, and normalizing the subset of data according to the defined ranges. Adjusting the encoded 3D data may also include quantization, for example in cases where scaling the data points of the 3D data results in non-integer values. The following equations provide an example of how x, y and z coordinates (x1, y1, z1) of a given data point of the 3D data may be shifted, scaled, normalized and quantized:…. Where….are the adjusted values after being scaled to the range [0, 255]; normalized to the ranges [Xmin, Xmax], [Ymin, Ymax] and [Zmin, Zmax] for x, y and z values, respectively; and quantized by rounding to the nearest integer.”) Mammou, Budagavi and Corral-Soto are understood to be silent on between -1 and 1, inclusive.
In the same field of endeavor, Hou teaches the coordinate values of the points are normalized to values between -1 and 1, inclusive (¶0118 “In step 1190, for each of the objects outside of the view field, the method assigns a coarse level, or a smaller bandwidth than bandwidths assigned to objects/nodes within the view field, for each of the point cloud object if any of the xndc, yndc, zndc of the normalized device coordinates is within the range of [−1−delta, 1+delta]. The delta (or a threshold) is a variable that can be determined based on at least one of a buffering amount at a client device, a speed of the user's motion, a size of available bandwidth or so on. Otherwise, if none of the xndc, yndc, zndc of the normalized device coordinates is within the range of [−1−delta, 1+delta], then the no point is sent for the said object. Alternatively, multiple deltas ranges are used to assign the different bandwidth levels according to the xndc, yndc, xndc of the normalized device coordinates. The larger the value of the delta, The smaller bandwidths assigned to the objects within a period of the delta.” Where the delta (or threshold) is variable which it would have been obvious to a person of ordinary skill in the art at the time of invention to modify range of [−1−delta, 1+delta] of Hou to range of [−1−delta, 1+delta], inclusive because this modification would assign the smaller bandwidths to the objects (¶0118 of Hou)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of performs 3D scaling of the point cloud  in the point cloud domain and segmentation process of Mammou and determining three scaling directions of point cloud of Budagavi and normalizing x, y and z coordinates (x1, y1, z1) of a given data point of the 3D data of Corral-Soto with normalize device coordinates is within the range as seen in Hou because this modification would assign multiple deltas ranges to the different bandwidth levels according to the xndc, yndc, xndc of the normalized device coordinates (¶0118 of Hou)
Thus, the combination of Mammou, Budagavi, Corral-Soto and Hou teaches wherein: the coordinate values of the points are normalized to values between -1 and 1, inclusive.
Regarding claim 9, Mammou, Budagavi and Corral-Soto teach the device according to claim 8, wherein: Remaining of claim 9 is similar in scope to claim 2 and therefore rejected under the same rationale.
Regarding claim 16, Mammou, Budagavi and Corral-Soto teach the non-transitory computer readable storage medium according to claim 15, wherein: Remaining of claim 16 is similar in scope to claim 2 and therefore rejected under the same rationale.
3.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al, IDS, U.S Patent Application Publication No. 20190087979 (“Mammou”)  in view of Budagavi et al, IDS, U.S Patent Application Publication No. 20190139266 (“Budagavi”) further in view of Corral-Soto et al, U.S Patent Application Publication No. 20200151512 (“Corral-Soto) further in view of Spicer at al, IDS, U.S Patent Application Publication No. 20050246130 (“Spicer”) further in view of Aiteanu, Fabian, and Reinhard Klein., "Hybrid tree reconstruction from inhomogeneous point clouds." The Visual Computer 30.6 (2014): 763-771.(“ Aiteanu”)
Regarding claim 3, Mammou, Budagavi and Corral-Soto teach the method according to claim 1, wherein the determining the three scaling directions of the point cloud comprises: determining, by the device, circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the second coordinate system (¶0168 of Mammou “For example, FIG. 3E illustrates a point cloud being projected onto multiple parallel projections, according to some embodiments. Point cloud 350 which includes points representing a coffee mug is projected onto parallel horizontal projections 352 that comprise planes orthogonal to the Z axis. Point cloud 350 is also projected onto vertical projections 354 that comprise planes orthogonal to the X axis, and is projected onto vertical projections 356 that comprise planes orthogonal to the Y axis. In some embodiments, instead of planes, multiple projections may comprise projections having other shapes, such as multiple cylinders or spheres.”); and using, by the device, directions respectively perpendicular to three adjacent planes of the circumscribed parallelepiped as the three scaling directions(¶0226 of  “Non-orthogonal projections can be used to indicate a ROI of a point cloud at a patch level. For example, x, y, and z are coordinates of a point in a patch of a point cloud, the xs, ys, and zs are the coordinates of the scaled point cloud patch input into the encoder, such as the encoder 500 of FIG. 5A. The scaled point cloud is in the x coordinate is represented as `xs=(x+offset_x)*scale_factor_x.` The scaled point cloud is in the y coordinate is represented as `ys=(y+offset_y)*scale_factor_y.` The scaled point cloud is in the z coordinate is represented as `zs=(z+offset_z)*scale_factor_z`. If xr, yr, and zr are the coordinates at the reconstructed patch of the point cloud at the output of a decoder, such as the decoder 550 of FIG. 5B, and xo, yo, and zo are the coordinates of a point of the final scaled output in the patch, then the output of each point is represented by equation 4 below.”)  Mammou, Budagavi and Corral-Soto are silent on the remaining limitations of claim 2.
In the same field of endeavor, Spicer teaches performing, by the device, three-dimensional elliptic fitting on the point cloud (¶0096 “In step 212, an ellipsoid 304 is fit to the 3D point set (point cloud) illustrated in FIG. 3 by programming means well known in the art. The 3D point set is represented by data points 302. The ellipsoid 304 includes three cardinal axes, which may be denoted by the long axis ({circumflex over (L)}), the middle axis ({circumflex over (M)}) and the short axis (). In the case of a perfect circle, however, all three of the cardinal axes will have the same length. The short axis vector of the ellipsoid 304 is compared against the world coordinate axes (x, y, z) to determine the primary direction of a best-fit plane and therefore, which of the following three representations should be used for determining a best-fit plane in step 214”); 
using, by the device, three axes of a fitted ellipsoid as coordinate axes to establish a second coordinate system (¶0096 “In step 212, an ellipsoid 304 is fit to the 3D point set (point cloud) illustrated in FIG. 3 by programming means well known in the art. The 3D point set is represented by data points 302. The ellipsoid 304 includes three cardinal axes, which may be denoted by the long axis ({circumflex over (L)}), the middle axis ({circumflex over (M)}) and the short axis (). In the case of a perfect circle, however, all three of the cardinal axes will have the same length. The short axis vector of the ellipsoid 304 is compared against the world coordinate axes (x, y, z) to determine the primary direction of a best-fit plane and therefore, which of the following three representations should be used for determining a best-fit plane in step 214: z=f(x, y) y=f(z, x)  x=f(y, z)”); determining, by the device, circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the second coordinate system (¶0100 of Spicer “In step 216, at least a portion of the data points 302 comprising the 3D point set are projected onto the best-fit plane 404 illustrated in FIG. 4 by programming means well known in the art. The more data points 302 that are projected onto the best-fit plane 404, the more accurate the results will be. Nevertheless, the number of data points 302 projected onto the best-fit plane 404 may be determined as a matter of preference. The data points 302 projected onto the best-fit plane 404 are illustrated as projected data points 402. The projected data points 402 may be represented in a parametric form z'=f(x',y') where x', y', z' denote the orthogonal coordinate system of the best-fit plane 404 wherein x' and y' are aligned with the best-fit plane 404, and z' is perpendicular to the best-fit plane 404.); and 
using, by the device, directions respectively perpendicular to three adjacent planes of the circumscribed parallelepiped as the three scaling directions (¶0100 of Spicer “In step 216, at least a portion of the data points 302 comprising the 3D point set are projected onto the best-fit plane 404 illustrated in FIG. 4 by programming means well known in the art. The more data points 302 that are projected onto the best-fit plane 404, the more accurate the results will be. Nevertheless, the number of data points 302 projected onto the best-fit plane 404 may be determined as a matter of preference. The data points 302 projected onto the best-fit plane 404 are illustrated as projected data points 402. The projected data points 402 may be represented in a parametric form z'=f(x',y') where x', y', z' denote the orthogonal coordinate system of the best-fit plane 404 wherein x' and y' are aligned with the best-fit plane 404, and z' is perpendicular to the best-fit plane 404.”)
Therefore, in combination of Mammou, Budagavi and Corral-Soto, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of performs 3D scaling of the point cloud  in the point cloud domain to generate a downscaled point cloud  and segmentation process of Mammou with fit an ellipsoid to the 3D point set (point cloud) of Spicer because this modification would determine a best-fit plane (¶0096 of Spicer)  Mammou, Budagavi, Corral-Soto and Spicer are silent on the remaining limitations of claim 2.
However, Aiteanu teaches determining, by the device, a minimum circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the second coordinate system; and using, by the device, directions respectively perpendicular to three adjacent planes of the minimum circumscribed parallelepiped  ( 4.1 Principal curvatures “…..If we regard a small part of a branch as being cylindrical, it is intuitive that the larger k1 with its e1 defines a circle which cuts the cylinder perpendicular to its axis, while e2 is parallel to the cylinder axis (Fig. 2). k2 = 0 because the cylinder does not have a bend in its axis direction.”; see section 4.2 Ellipse detection, “To analyze a cross-section for its size and exact center point, we extract the data points from the input point cloud which lie in a cylindrical region, project them into a plane and fit an ellipse to these points…. We analytically fit an ellipse to the given points of the projected slice. An ellipse is a conic section and hence may be defined by the conic equation Q(x, y) := Ax2 + Bxy + Cy2 + Dx + Ey + F = 0. (1) If Q(xi, yi) > 0 for an arbitrary point P(xi, yi) then P does not belong to the ellipse. Q(xi, yi) represents the algebraic distance of P to the ellipse. The fitting task is to minimize the algebraic distance Q (xi, yi) for all points, which means to minimize the sum S = n i=1 |Q(xi, y )| 2. (2)..”)
Therefore, in combination of Mammou, Budagavi, Corral-Soto and Spicer, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of performs 3D scaling of the point cloud  in the point cloud domain to generate a downscaled point cloud  and segmentation process of Mammou and fit an ellipsoid to the 3D point set (point cloud) of Spicer with minimize the algebraic distance of point to the ellipse as seen in Aiteanu because this modification would reconstruct an object automatically, without user interaction (1 Introduction, last paragraph of Aiteanu).
Thus, the combination of Mammou, Budagavi, Corral-Soto ,Spicer and Aiteanu teaches  wherein the determining the three scaling directions of the point cloud comprises: performing, by the device, three-dimensional elliptic fitting on the point cloud; using, by the device, three axes of a fitted ellipsoid as coordinate axes to establish a second coordinate system; determining, by the device, a minimum circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the second coordinate system; and using, by the device, directions respectively perpendicular to three adjacent planes of the minimum circumscribed parallelepiped as the three scaling directions
Regarding claim 10, Mammou, Budagavi, Corral-Soto teach the device according to claim 8, wherein, when the processor is configured to cause the device to determine the three scaling directions of the point cloud, the processor is configured to cause the device to: determine circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the first coordinate system (¶0168 of Mammou “For example, FIG. 3E illustrates a point cloud being projected onto multiple parallel projections, according to some embodiments. Point cloud 350 which includes points representing a coffee mug is projected onto parallel horizontal projections 352 that comprise planes orthogonal to the Z axis. Point cloud 350 is also projected onto vertical projections 354 that comprise planes orthogonal to the X axis, and is projected onto vertical projections 356 that comprise planes orthogonal to the Y axis. In some embodiments, instead of planes, multiple projections may comprise projections having other shapes, such as multiple cylinders or spheres.”); use directions respectively perpendicular to three adjacent planes of the minimum circumscribed parallelepiped as the three scaling directions (¶0226 of  “Non-orthogonal projections can be used to indicate a ROI of a point cloud at a patch level. For example, x, y, and z are coordinates of a point in a patch of a point cloud, the xs, ys, and zs are the coordinates of the scaled point cloud patch input into the encoder, such as the encoder 500 of FIG. 5A. The scaled point cloud is in the x coordinate is represented as `xs=(x+offset_x)*scale_factor_x.` The scaled point cloud is in the y coordinate is represented as `ys=(y+offset_y)*scale_factor_y.` The scaled point cloud is in the z coordinate is represented as `zs=(z+offset_z)*scale_factor_z`. If xr, yr, and zr are the coordinates at the reconstructed patch of the point cloud at the output of a decoder, such as the decoder 550 of FIG. 5B, and xo, yo, and zo are the coordinates of a point of the final scaled output in the patch, then the output of each point is represented by equation 4 below.”)  Mammou, Budagavi and Corral-Soto are silent on the remaining limitations of claim 2.
In the same field of endeavor, Spicer teaches perform three-dimensional elliptic fitting on the point cloud (¶0096 “In step 212, an ellipsoid 304 is fit to the 3D point set (point cloud) illustrated in FIG. 3 by programming means well known in the art. The 3D point set is represented by data points 302. The ellipsoid 304 includes three cardinal axes, which may be denoted by the long axis ({circumflex over (L)}), the middle axis ({circumflex over (M)}) and the short axis (). In the case of a perfect circle, however, all three of the cardinal axes will have the same length. The short axis vector of the ellipsoid 304 is compared against the world coordinate axes (x, y, z) to determine the primary direction of a best-fit plane and therefore, which of the following three representations should be used for determining a best-fit plane in step 214”); 
use three axes of a fitted ellipsoid as coordinate axes to establish a first coordinate system (¶0096 “In step 212, an ellipsoid 304 is fit to the 3D point set (point cloud) illustrated in FIG. 3 by programming means well known in the art. The 3D point set is represented by data points 302. The ellipsoid 304 includes three cardinal axes, which may be denoted by the long axis ({circumflex over (L)}), the middle axis ({circumflex over (M)}) and the short axis (). In the case of a perfect circle, however, all three of the cardinal axes will have the same length. The short axis vector of the ellipsoid 304 is compared against the world coordinate axes (x, y, z) to determine the primary direction of a best-fit plane and therefore, which of the following three representations should be used for determining a best-fit plane in step 214: z=f(x, y) y=f(z, x)  x=f(y, z)”); determine a circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the first coordinate system (¶0100 of Spicer “In step 216, at least a portion of the data points 302 comprising the 3D point set are projected onto the best-fit plane 404 illustrated in FIG. 4 by programming means well known in the art. The more data points 302 that are projected onto the best-fit plane 404, the more accurate the results will be. Nevertheless, the number of data points 302 projected onto the best-fit plane 404 may be determined as a matter of preference. The data points 302 projected onto the best-fit plane 404 are illustrated as projected data points 402. The projected data points 402 may be represented in a parametric form z'=f(x',y') where x', y', z' denote the orthogonal coordinate system of the best-fit plane 404 wherein x' and y' are aligned with the best-fit plane 404, and z' is perpendicular to the best-fit plane 404.); and  use directions respectively perpendicular to three adjacent planes of the circumscribed parallelepiped as the three scaling directions. (¶0100 of Spicer “In step 216, at least a portion of the data points 302 comprising the 3D point set are projected onto the best-fit plane 404 illustrated in FIG. 4 by programming means well known in the art. The more data points 302 that are projected onto the best-fit plane 404, the more accurate the results will be. Nevertheless, the number of data points 302 projected onto the best-fit plane 404 may be determined as a matter of preference. The data points 302 projected onto the best-fit plane 404 are illustrated as projected data points 402. The projected data points 402 may be represented in a parametric form z'=f(x',y') where x', y', z' denote the orthogonal coordinate system of the best-fit plane 404 wherein x' and y' are aligned with the best-fit plane 404, and z' is perpendicular to the best-fit plane 404.”) In addition, the same motivation is used as the rejection for claim 3.   Mammou, Budagavi, Corral-Soto and Spicer are silent on the remaining limitations of claim 10.
However, Aiteanu teaches determine a minimum circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the first coordinate system; and use directions respectively perpendicular to three adjacent planes of the minimum circumscribed parallelepiped ( 4.1 Principal curvatures “…..If we regard a small part of a branch as being cylindrical, it is intuitive that the larger k1 with its e1 defines a circle which cuts the cylinder perpendicular to its axis, while e2 is parallel to the cylinder axis (Fig. 2). k2 = 0 because the cylinder does not have a bend in its axis direction.”; see section 4.2 Ellipse detection, “To analyze a cross-section for its size and exact center point, we extract the data points from the input point cloud which lie in a cylindrical region, project them into a plane and fit an ellipse to these points…. We analytically fit an ellipse to the given points of the projected slice. An ellipse is a conic section and hence may be defined by the conic equation Q(x, y) := Ax2 + Bxy + Cy2 + Dx + Ey + F = 0. (1) If Q(xi, yi) > 0 for an arbitrary point P(xi, yi) then P does not belong to the ellipse. Q(xi, yi) represents the algebraic distance of P to the ellipse. The fitting task is to minimize the algebraic distance Q (xi, yi) for all points, which means to minimize the sum S = n i=1 |Q(xi, y )| 2. (2)..”) In addition, the same motivation is used as the rejection for claim 3.
Thus, the combination of Mammou, Budagavi, Corral-Soto ,Spicer and Aiteanu teaches perform three-dimensional elliptic fitting on the point cloud; use three axes of a fitted ellipsoid as coordinate axes to establish a first coordinate system; determine a minimum circumscribed parallelepiped of the point cloud based on a projection of the point cloud in the first coordinate system; and use directions respectively perpendicular to three adjacent planes of the minimum circumscribed parallelepiped as the three scaling directions.
Regarding claim 17, Mammou, Budagavi, Corral-Soto teach the non-transitory computer readable storage medium according to claim 15, wherein, when the computer readable instructions are configured to cause the processor to perform determining the three scaling directions of the point cloud, the computer readable instructions are configured to cause the processor to perform: Remaining of claim 17 is similar in scope to claim 3 and therefore rejected under the same rationale.
4.	Claims 5, 7, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al, IDS U.S Patent Application Publication No. 20190087979 (“Mammou”)  in view of Budagavi et al, IDS, U.S Patent Application Publication No. 20190139266 (“Budagavi”) further in view of Corral-Soto et al, U.S Patent Application Publication No. 20200151512 (“Corral-Soto) further in view of Joshi et al, IDS, U.S Patent Application Publication No. 20130127848 (“Joshi”)
Regarding claim 5, Mammou, Budagavi, Corral-Soto teach the method according to claim 1, wherein the segmenting the three-dimensional object based on the scaled point cloud to obtain the segmentation result comprises: 
determining, by the device, based on the scaled point cloud, a plurality of model patches for reconstructing an outer surface of the three-dimensional object (¶0106 of Mammou “ In some embodiments, a segmentation process comprises: [0107] Letting point cloud PC be the input point cloud to be partitioned into patches and {P(0), P(1) . . . , P(N-1)} be the positions of points of point cloud PC. [0108] In some embodiments, a fixed set D={D(0), D(1), . . . , D(K-1)} of K 3D orientations is pre-defined. For instance, D may be chosen as follows D={(1.0, 0.0, 0.0), (0.0, 1.0, 0.0), (0.0, 0.0, 1.0), (-1.0, 0.0, 0.0), (0.0, -1.0, 0.0), (0.0, 0.0, -1.0)} [0109] In some embodiments, the normal vector to the surface at every point P(i) is estimated. Any suitable algorithm may be used to determine the normal vector to the surface. For instance, a technique could include fetching the set H of the "N" nearest points of P(i), and fitting a plane .PI.(i) to H(i) by using principal component analysis techniques. The normal to P(i) may be estimated by taking the normal .gradient.(i) to .PI.(i). Note that "N" may be a user-defined parameter or may be found by applying an optimization procedure. "N" may also be fixed or adaptive. The normal values may then be oriented consistently by using a minimum-spanning tree approach. [0110] Normal-based Segmentation: An initial segmentation S0 of the points of point cloud PC may be obtained by associating respective points with the direction D(k) which maximizes the score .gradient.(i)|D(k), where .|. is the canonical dot product of R3.”; ¶0090 of Budagavi “The patch generator 504 decomposes the 3-D point cloud 502 and creates multiple patches. The patches can be organized by an attribute”); 
clustering, by the device, the plurality of model patches into a plurality of patch groups based on a similarity relationship between the model patches (¶0106 of Mammou “In some embodiments, a segmentation process comprises: [0107] Letting point cloud PC be the input point cloud to be partitioned into patches and {P(0), P(1) . . . , P(N-1)} be the positions of points of point cloud PC. [0108] In some embodiments, a fixed set D={D(0), D(1), . . . , D(K-1)} of K 3D orientations is pre-defined. For instance, D may be chosen as follows D={(1.0, 0.0, 0.0), (0.0, 1.0, 0.0), (0.0, 0.0, 1.0), (-1.0, 0.0, 0.0), (0.0, -1.0, 0.0), (0.0, 0.0, -1.0)} [0109] In some embodiments, the normal vector to the surface at every point P(i) is estimated. Any suitable algorithm may be used to determine the normal vector to the surface. For instance, a technique could include fetching the set H of the "N" nearest points of P(i), and fitting a plane .PI.(i) to H(i) by using principal component analysis techniques. The normal to P(i) may be estimated by taking the normal .gradient.(i) to .PI.(i). Note that "N" may be a user-defined parameter or may be found by applying an optimization procedure. "N" may also be fixed or adaptive. The normal values may then be oriented consistently by using a minimum-spanning tree approach. [0110] Normal-based Segmentation: An initial segmentation S0 of the points of point cloud PC may be obtained by associating respective points with the direction D(k) which maximizes the score .gradient.(i)|D(k), where .|. is the canonical dot product of R3. Pseudo code is provided below. TABLE-US-00001 [0110] for (i = 0; i < pointCount; ++i) { clusterIndex = 0; bestScore = .gradient.(i)|D(0) ; for(j = 1; j < K; ++j) { score = .gradient.(i)|D(j) ; if (score > bestScore) { bestScore = score; clusterIndex = j; } } partition[i] = clusterIndex; }; ¶0074 of Budagavi” The 2-D frames represent respective hierarchical levels that represent the 3-D point cloud. For example, the lowest level can be a single patch located on a frame. The single patch is a single cluster of points that represent an attribute of the 3-D point cloud. For example, the cluster of points of a patch can represent geometry of the points, such as the geographic location of each point within the point cloud. In another example, the cluster of points of a patch can represent the color value associated with each point in the cluster. The next level can be a single 2-D frame. The single 2-D frame includes one or more patches that represent the 3-D point cloud. The next level is a group of 2-D frames (GOF). The next level is a sequence. A sequence includes two or more GOF. The largest level is a video that includes two or more sequences. In certain embodiments, more or less levels can represent a 3-D point cloud. For example, the levels may be represented by a patch, frame, and sequence. In another example, an intermediate level can exist between a patch and a frame, referred to as group of patches.”; and 
determining, by the device, a maximum set of patch groups that are adjacent and are convex sets, and  using the maximum set of patch groups as a segmentation part of the three-dimensional object (¶0111 of Mammou “Iterative segmentation refinement: Note that segmentation S0 associates respective points with the plane .PI.(i) that best preserves the geometry of its neighborhood (e.g. the neighborhood of the segment). In some circumstances, segmentation S0 may generate too many small connected components with irregular boundaries, which may result in poor compression performance. In order to avoid such issues, the following iterative segmentation refinement procedure may be applied: [0112] 1. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges {E(i,j(0)), . . . , E(i,j(R-1)} connecting vertex V(i) to its nearest neighbors {V(j(0)), V(j(1)), . . . , V(j(R-1))}. More precisely, {V(j(0)), V(j(1)), . . . , V(j(R-1))} may be the vertices associated with the points {P(j(0)), P(j(1)), . . . , P(j(R-1))}, which may be the nearest neighbors of P(i). Note that R may be a user-defined parameter or may be found by applying an optimization procedure. It may also be fixed or adaptive. [0113] 2. At each iteration, the points of point cloud PC may be traversed and every vertex may be associated with the direction D(k) that maximizes [0113] ( .gradient. ( i ) | D ( k ) + .lamda. R .zeta. ( i ) ) , ##EQU00001## where |.zeta.(i)| is the number of the R-nearest neighbors of V(i) belonging to the same cluster and .lamda. is a parameter controlling the regularity of the produced patches. Note that the parameters .lamda. and R may be defined by the user or may be determined by applying an optimization procedure. They may also be fixed or adaptive. In some embodiments, a "user" as referred to herein may be an engineer who configured a point cloud compression technique as described herein to one or more applications.” ¶0074 of Budagavi “.. For example, the cluster of points of a patch can represent geometry of the points, such as the geographic location of each point within the point cloud. In another example, the cluster of points of a patch can represent the color value associated with each point in the cluster. The next level can be a single 2-D frame. The single 2-D frame includes one or more patches that represent the 3-D point cloud. The next level is a group of 2-D frames (GOF). The next level is a sequence. A sequence includes two or more GOF. The largest level is a video that includes two or more sequences. In certain embodiments, more or less levels can represent a 3-D point cloud. For example, the levels may be represented by a patch, frame, and sequence. In another example, an intermediate level can exist between a patch and a frame, referred to as group of patches.); Mammou, Budagavi, Corral-Soto are understood to be silent on the remaining limitations of claim 5.
In the same field of endeavor, Joshi teaches clustering, by the device, the plurality of model patches into a plurality of patch groups based on a similarity relationship between the model patches (¶0068] “…For example, surface patch adjuster 114 may segment a surface patch by grouping similar surface patch regions dependent on the surface normals for the surface patch regions”;  ¶[0070” A merged surface patch, which may be created by merging two or more surface patches, may be considered a parent of the smaller, child surface patches that were used to create the merged surface patch. Merged surface patches may be further merged into larger grand-parent surface patches, and so on. Similarly, a surface patch that may be split into two or more surface patches may be considered a parent of the smaller patches which result from splitting the surface patch. The surface patch merge and surface patch split operations may enable a user to create a hierarchy of surface patches.”); and 
determining, by the device, a maximum set of patch groups that are adjacent and are convex sets, and using the maximum set of patch groups as a segmentation part of the three-dimensional object (¶0050 “Surface patch generator 100 may replace invalid faces with valid faces, rather than removing the invalid faces. Replacing invalid faces with valid faces, rather than removing the invalid faces may maximize the number of potential valid faces. To replace invalid faces with valid faces, face generator 112 may identify the set of edges in the undirected graph that belong to either no faces or belong to one face. From this set of identified edges, face generator 112 may represent an unconnected graph. Face generator 112 may construct the connected components of the unconnected graph. Face generator 112 may identify the fundamental cycles that correspond to each connected component of the graph. The identified fundamental cycles may be fundamental cycles that have not yet been reduced. Conventional methods add these fundamental cycles to the existing cycle set and repeat the reduction process for the entire set of cycles. Face generator may first reduce the identified fundamental cycles of the connected graph components. Face generator 112 may then add the reduced fundamental cycles to the existing set of cycles, or faces. Reducing only the newly identified fundamental cycles may be computationally faster than conventional methods may still result in a set of faces that is comparable to conventional methods.”)
Therefore, Mammou, Budagavi, Corral-Soto, in combination of it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of performs generating and updating a plurality patches process of Mammou with grouping patches as seen in Joshi because this modification would segment a surface patch (¶0068 of Joshi).
Thus, the combination of Mammou, Budagavi, Corral-Soto and Joshi teaches wherein the segmenting the three-dimensional object based on the scaled point cloud to obtain the segmentation result comprises: determining, by the device, based on the scaled point cloud, a plurality of model patches for reconstructing an outer surface of the three-dimensional object; clustering, by the device, the plurality of model patches into a plurality of patch groups based on a similarity relationship between the model patches; and determining, by the device, a maximum set of patch groups that are adjacent and are convex sets, and using the maximum set of patch groups as a segmentation part of the three-dimensional object.
Regarding claim 7, Mammou, Budagavi, Corral-Soto and Joshi the method according to claim 5, wherein, after the determining the plurality of model patches for reconstructing the outer surface of the three-dimensional object, the method further comprises: adding, by the device, adjustment points on each model patch; and generating, by the device, a new model patch based on the added adjustment points (¶0435 of Mammou “At 931, it is determined if any new patches need to be determined for the point cloud. For example, an object not currently in the previously encoded point cloud may have been added to the point cloud. For example, the point cloud may be a point cloud of a road and a ball may have entered into the road. If there is a need to add a new patch, the occupancy map is updated at 933 to include the new patch and encoded at 934. Also, at 932 patch images are generated for the new patch in similar manner as described in 812-814. The generated patch images are included in packing at 943.” ¶0232 “To adjust a point size at a patch boundary, a decoder identifies points that are near the boundaries of the reconstructed point cloud. The decoder can then exclude points that are different than the neighboring points. For example, the decoder can identify points that are not similar to the neighboring points, based on color, texture, geometric location, and the like. The decoder can compare the points to identify any points that are dissimilar beyond a threshold level. If points are excluded, the decoder can increase the point size of points near the patch boundary to reduce the presence of any holes in the reconstructed point cloud. The encoder can include metadata that signals average point size the decoder should to use when rendering the point cloud. In certain embodiments, the decoder can change the shape of the points near the patch boundary to reduce the presence of any holes in the reconstructed point cloud. The encoder can include metadata similar to that of Table 1 to indicate the shape of one or more points. Additionally, based on the received metadata and signaling, the point size can be changed on a patch, a ROI, or a region of the point cloud.”; ¶0068 of Joshi“ Surface patch adjuster 114 may split a large surface patch into smaller surface patches to introduce geometric discontinuity into the 3D surface or to add more detail to the 3D surface. Surface patch adjuster 114 may split a surface patch by adding a central point to the surface patch. Surface patch adjuster 114 may then connect the central point of the surface patch to the halfway point of all the boundary curves of the surface patch. The curves between the central point of the surface patch and the boundary curves of the surface patch may initially be straight curves. The straight curves may be projected to the closest points on the surface patch. In other embodiments, a user may draw, via user interface 110, a splitting curve on the surface patch. The user-indicated splitting curve may be used to separate the surface patch into two separate, distinct surface patches. In other embodiments, surface patch splitting may be performed automatically by segmenting a surface patch into geometrically disjoint regions. For example, surface patch adjuster 114 may segment a surface patch by grouping similar surface patch regions dependent on the surface normals for the surface patch regions.”) In addition, the same motivation is used as the rejection for claim 5.
Regarding claim 12, Mammou, Budagavi, Corral-Soto teach the device according to claim 8, wherein, when the processor is configured to cause the device to segment the three-dimensional object based on the scaled point cloud to obtain the segmentation result, the processor is configured to cause the device to: Remaining of claim 12 is similar in scope to claim 5 and therefore rejected under the same rationale.
Regarding claim 14, Mammou, Budagavi, Corral-Soto and Joshi teach the device according to claim 12, wherein, after the processor is configured to cause the device to Remaining of claim 14 is similar in scope to claim 7 and therefore rejected under the same rationale.
Regarding claim 19, Mammou, Budagavi, Corral-Soto teach the non-transitory computer readable storage medium according to claim 15, wherein, when the computer readable instructions are configured to cause the processor to perform segmenting the three-dimensional object based on the scaled point cloud to obtain the segmentation result, the computer readable instructions are configured to cause the processor to perform: Remaining of claim 19 is similar in scope to claim 5 and therefore rejected under the same rationale.
5.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al, IDS, U.S Patent Application Publication No. 20190087979 (“Mammou”)  in view of Budagavi et al, IDS, U.S Patent Application Publication No. 20190139266 (“Budagavi”) further in view of Corral-Soto et al, U.S Patent Application Publication No. 20200151512 (“Corral-Soto) further in view of Cheng, Liang, et al. "Three-dimensional reconstruction of large multilayer interchange bridge using airborne LiDAR data." IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing 8.2 (2014): 691-708. (“Cheng”)
Regarding claim 6, Mammou, Budagavi, Corral-Soto teach the method according to claim 5, wherein the determining, based on the scaled point cloud, the plurality of model patches for reconstructing the outer surface of the three-dimensional object comprises: cutting, by the device, the point cloud by using a plurality of first cubes of equal size (¶0167 of Mammou “In Equation 2, ‘scale_fractor_y,’ ‘scale_fractor_z,’ and ‘scale_fractor_x’ denote the scaling factors used to scale the geometry coordinates in the projection of the 3-D point cloud 502 onto the 2-D frames (such as the geometry frames 514). The ‘offset_y,’ ‘offset_z,’ and ‘offset_x’ denote the location in the image where the projection patch is stored. It is noted, that projections on other planes, such as the (X, Z), (X, Y) or an arbitrary plan can be similarly defined. In certain embodiments, the offsets for patch locations in the frames are zero unless a specific offset value is identified in the equations, or metadata. The equations and metadata that indicate the scaling or offset can be included auxiliary information 506. In certain embodiments, if the scale factor is set to ‘2’ then the 3-D point cloud is subsampled by a factor of eight. For example, if an original point cloud is represented by a 1024, 1024, 1024 voxel cube and is then subsampled by a factor of 4, then the subsampled point cloud is represented by 512, 512, 512 voxel cube.”); cutting, by the device, the updated point cloud by using a plurality of second cubes of equal size, a volume of a second cube in the second cubes being greater than a volume of a first cube in the first cubes (¶0167 of Mammou [0167] In Equation 2, ‘scale_fractor_y,’ ‘scale_fractor_z,’ and ‘scale_fractor_x’ denote the scaling factors used to scale the geometry coordinates in the projection of the 3-D point cloud 502 onto the 2-D frames (such as the geometry frames 514). The ‘offset_y,’ ‘offset_z,’ and ‘offset_x’ denote the location in the image where the projection patch is stored. It is noted, that projections on other planes, such as the (X, Z), (X, Y) or an arbitrary plan can be similarly defined. In certain embodiments, the offsets for patch locations in the frames are zero unless a specific offset value is identified in the equations, or metadata. The equations and metadata that indicate the scaling or offset can be included auxiliary information 506. In certain embodiments, if the scale factor is set to ‘2’ then the 3-D point cloud is subsampled by a factor of eight. For example, if an original point cloud is represented by a 1024, 1024, 1024 voxel cube and is then subsampled by a factor of 4, then the subsampled point cloud is represented by 512, 512, 512 voxel cube.”) and determining, by the device, corresponding model patches based on a point intersecting relationship of the second cubes and the updated point cloud (¶0164 of Budagavi “ In some embodiments, a representation of a point cloud is encoded using multiple projections. For example, instead of determining patches for a segment of the point cloud projected on a plane perpendicular to a normal to the segment, the point cloud may be projected onto multiple arbitrary planes or surfaces. For example, a point cloud may be projected onto the sides of a cube, cylinder, sphere, etc. Also multiple projections intersecting a point cloud may be used. In some embodiments, the projections may be encoded using conventional video compression methods, such as via a video compression module 218 or video compression module 264. In particular, the point cloud representation may be first projected onto a shape, such as a cube, and the different projections/faces projected onto that shape (i.e. front (320), back (322), top (324), bottom (326), left (328), right (330)) may all be packed onto a single image frame or multiple image frames. This information, as well as depth information may be encoded separately or with coding tools such as the ones provided in the 3D extension of the HEVC (3D-HEVC) standard. The information may provide a representation of the point cloud since the projection images can provide the (x,y) geometry coordinates of all projected points of the point cloud. Additionally, depth information that provides the z coordinates may be encoded. In some embodiments, the depth information may be determined by comparing different ones of the projections, slicing through the point cloud at different depths. When projecting a point cloud onto a cube, the projections might not cover all point cloud points, e.g. due to occlusions. Therefore additional information may be encoded to provide for these missing points and updates may be provided for the missing points”) Mammou, Budagavi, Corral-Soto are understood to be silent on the remaining limitations of claim 6
In the same field of endeavor, Cheng teaches cutting, by the device, the point cloud by using a plurality of first cubes of equal size (see section 1) Construction of 3-D Voxel Grid System: “A 3-D voxel grid system (Fig. 4) is constructed to accommodate the discretely distributed interchange bridge points. The 3-D voxel grid coordinate system is established based on the interchange bridge points. In this 3-D voxel grid system, a voxel is indexed by column (i), row (j), and layer (k). The voxel is represented by a standard cube that records the serial number of the contained LiDAR points. The voxel without points is empty. For each LiDAR point, we record the row, column, and layer number of its corresponding voxel to construct a two-way index. If a LiDAR point with coordinate values (x, y, z) is contained in a voxel, the row, column, and layer numbers of its corresponding voxel are calculated below… where i, j, and k represent the number of row, column, and layer of a voxel, respectively; (xmin, ymin, zmin) represents the minimum coordinates of the interchange bridge points; and Voxelsize represents the size of a voxel.”);
replacing, by the device, all points in the point cloud with endpoints of the first cubes, and obtaining an updated point cloud (Fig. 6 illustrates four endpoints (A, B, C, D). An endpoint is selected as a starting point, and a scanning operation is conducted perpendicular to the central line from the starting point, respectively. Two situations exist, including bifurcation (i.e., one dividing into two or more branches) and junction (i.e., several branches combining into one). From the starting point A, a Line A1 is drawn perpendicular to the central line. The points located at the two sides of the central line are scanned along A1. When the empty grid times greater than NBk and also NBk+2 is 1.5 times greater than NBk, then it means that the junction structure is detected and stops scanning operation. Similarly, points C and D are also taken as the starting points, the same scanning operations are conducted. The four structure units are finally detected. All structure units belonging to a bridge are detected.”); 
cutting, by the device, the updated point cloud by using a plurality of second cubes of equal size, a volume of a second cube in the second cubes being greater than a volume of a first cube in the first cubes (see Step 5): Remove the first voxel from the connectivity list. The voxel in the connectivity list moves forward by one position; as a result, the second voxel becomes the first voxel. Determine whether the connectivity list is empty. If the connectivity list is not empty, return to Step 4) and take this first voxel as the new seed voxel for next searching. If the connectivity list is empty, increase N by 1 (i.e., N = N + 1), which indicates that the segmentation of one group of points is completed and go to the next step.); 
and determining, by the device, corresponding model patches based on a point intersecting relationship of the second cubes and the updated point cloud (Step 6): Determine whether all voxels in the 3-D grid network system have been labeled. The unlabeled voxels are selected as the seed voxels and return to Step 2) for a new round of searching. If all voxels have been labeled, the entire process is complete. Through Steps 1)–6), all voxels are labeled and segmented. The voxels that belong to same group are labeled with a unique value (N), which is also assigned to the points contained in each voxel. The connectivity-based segmentation for interchange bridge is accomplished.”)
Therefore, in combination of Mammou, Budagavi, Corral-Soto, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of performs 3D scaling of the point cloud  in the point cloud domain to generate a downscaled point cloud  and segmentation process of Mammou with construction of 3-D Voxel Grid System of Cheng because this modification would segment the points of the interchange bridge into different structures according to the connectivity (B. Connectivity-Based Segmentation of Interchange Bridge Points of Cheng) Mammou, Budagavi, Corral-Soto and Cheng are understood to be silent on the remaining limitations of claim 6.
Thus, the combination of Mammou, Budagavi, Corral-Soto and Cheng teaches wherein the determining, based on the scaled point cloud, the plurality of model patches for reconstructing the outer surface of the three-dimensional object comprises: cutting, by the device, the point cloud by using a plurality of first cubes of equal size; replacing, by the device, all points in the point cloud with endpoints of the first cubes, and obtaining an updated point cloud; cutting, by the device, the updated point cloud by using a plurality of second cubes of equal size, a volume of a second cube in the second cubes being greater than a volume of a first cube in the first cubes; and determining, by the device, corresponding model patches based on a point intersecting relationship of the second cubes and the updated point cloud.
Regarding claim 13, Mammou, Budagavi, Corral-Soto teach the device according to claim 12, wherein, when the processor is configured to cause the device to determine, based on the scaled point cloud, the plurality of model patches for reconstructing the outer surface of the three-dimensional object, the processor is configured to cause the device to:: Remaining of claim 13 is similar in scope to claim 6 and therefore rejected under the same rationale.
Regarding claim 20, Mammou, Budagavi, Corral-Soto teach the non-transitory computer readable storage medium according to claim 19, wherein, when the computer readable instructions are configured to cause the processor to perform determining, based on the scaled point cloud, the plurality of model patches for reconstructing the outer surface of the three-dimensional object, the computer readable instructions are configured to cause the processor to perform: Remaining of claim 20 is similar in scope to claim 6 and therefore rejected under the same rationale.

Allowable Subject Matter
Claims 4, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619